DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of March 4, 2021 have been fully and carefully considered.  Applicant has amended the claims to recite that the third cut unconverted oil  is rich in tetra-hydro-naphthalene or substituted tetra-hydro-naphthalene wherein the third cut comprising UCO is maintained in the FCC riser FCC unit and wherein the UCO third cut is blended with fresh feed and fed into the FCC unit to produce products comprising ethylene, propylene, light cracked naphtha, heavy cracked naphtha and other distillates comprising LCO and clarified LCO and feeding or recycling the LCO generated in the FCC unit back to hydrotreating reactor which has not been taught or suggested by the prior art and specifically has not been taught or suggested by the prior art and the closest prior art to applicant’s invention 9,644,155 patent.  The request for a Terminal Disclaimer and the Obviousness Type Double Patenting Rejection over the 10,822,557 patent is withdrawn because of the specific process limitations as now claimed as set forth above.  The process limitations regarding the third cut and the blending step is not taught or suggested in the ‘557 patent.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Reed on March 15, 2021.
This application is amended as follows:
In the Claims:
Delete Claim 1 and insert the following: --
(Currently Amended) A process for production of high octane gasoline and high aromatic feedstock, the process comprising: 
subjecting a light cycle oil (LCO) feed having a boiling point in a range of 180 to 410°C to hydro-treatment in a first reactor to obtain a hydrotreated stream, wherein in the hydrotreated stream heteroatoms are removed and one or two rings of multi-ring aromatic molecules are selectively saturated, leaving at least one ring of the multi-ring aromatic molecules present in the feed unsaturated, wherein the multi-ring aromatic molecules comprise di-aromatics and tri-aromatics; 
subjecting the hydrotreated stream to 
fractionating the hydrocracked stream into three cuts, wherein: 
(i)	a first cut is a light naphtha having a boiling point in a range of initial boiling point (IBP) to 95°C, 
	(ii)	a second cut is a high aromatic feedstock having an aromatic content in a range of 50 and 80 wt.% and a boiling point in a range of 95 to 210°C, wherein the second cut is rich in alkyl benzene, and 
	(iii)	a third cut is an unconverted oil (UCO) having an IBP initial boiling point more than 210°C; wherein the UCO is rich in tetra-hydro-naphthalene or substituted tetra-hydro-naphthalene;	
cracking the third cut comprising the UCO in a fluid catalytic cracking (FCC) unit, wherein a temperature in a range of 500 to 600°C is maintained in a FCC riser of the FCC unit, and wherein the UCO is blended with fresh feed and fed into the FCC unit to produce products comprising ethylene, propylene, light cracked naphtha (LCN), heavy cracked naphtha (HCN), LCO distillates, and clarified oil (CLO) distillates; and
(e)  feeding back the LCO distillates generated in the FCC unit to the step (a).--
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/Nina Bhat/Primary Examiner, Art Unit 1771